Citation Nr: 1435881	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-13 674A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased initial rating for an anxiety disorder, currently rated as 30 percent disabling.  

2.  Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his stepdaughter 



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1968 and from November 1969 to July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

An August 2008 rating decision denied the Veteran's claim for service connection for posttraumatic stress disorder and an adjustment disorder, claimed as anxiety and depression.  The Veteran submitted additional information within one year of the rating decision, so the RO readjudicated the matter and granted the claim for anxiety disorder in January 2009, and assigned a 10 percent rating.  The Veteran filed a Notice of Disagreement in February 2009, in which he disagreed with the assigned rating.  38 C.F.R. § 20.201 (2013).  Then, in a July 2009 rating decision, the RO increased the Veteran's rating to 30 percent.  The RO also issued the Veteran a Statement of the Case (SOC) at that time.  The Veteran filed a Substantive Appeal, VA Form 9, in April 2010.  The Veteran was afforded a travel Board hearing before the undersigned Chief Veterans Law Judge in November 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The Board also notes that the issue has been amended to include a claim for a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

In addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain files, including the November 2012 hearing transcript, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.

The appeal REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013). 

At the outset, the Board notes that there are records contained within the claims file, specifically, VA treatment records dated from February 2010 to October 2012, indicating the Veteran has continued to receive ongoing mental health treatment.  However, it does not appear that the RO reviewed these records in the most recent supplemental SOC.  Therefore, as other development is needed, the Board will remand the claim for readjudication with consideration of the newly submitted evidence.   

The Veteran was last afforded a VA examination for his anxiety disorder in January 2009.  Additionally, during the Veteran's November 2012 hearing before the undersigned, the Veteran reported more severe symptoms than were noted during the previous VA examination.  Furthermore, the Veteran's representative stated at the hearing that a new examination would show that the Veteran's condition warranted a rating higher than 30 percent.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last examination is unduly remote.  Moreover, while the Board has reviewed the VA treatment records associated with the claims file, there are not sufficient ongoing mental health treatment records from which the Board can glean the current severity of the Veteran's anxiety disorder.    

Because there may have been significant changes in the Veteran's condition, the Board finds that a new mental health examination is needed to fully and fairly evaluate the Veteran's claim for an increased initial rating for his anxiety disorder.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, the Veteran testified at his hearing that he was being treated at the Gainesville, Florida VA medical center once every two months.  Therefore, any VA treatment records associated with mental health treatment should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).

The Board observes that the Veteran reported during his November 2012 travel Board hearing that he had difficulties finding and keeping a job due to his anxiety symptoms.  Specifically, when the undersigned asked if  the Veteran felt his symptoms prevent him from making a living and working, the Veteran stated that his anxiety disorder keeps him from talking to people and that he wants to "stay away from people because everybody says [he is] crazy."  Additionally, the Veteran reported that he was laid off from his previous job, which he last held in 2003, because he could not "get along with the bosses."  Accordingly, the Board finds that a claim for a TDIU as due to anxiety has been raised.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating for an acquired psychiatric disability (anxiety disorder).  However, the Board observes that further development is required prior to adjudicating the claim of entitlement to a TDIU. 

The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his anxiety disorder.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

In addition, obtain all relevant ongoing VA treatment records.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to assess the current severity of the Veteran's acquired psychiatric disability (anxiety disorder).  The Veteran shall be provided sufficient advance written notice of when and where the examination should be held. The Veteran's claims file shall be made available to and reviewed by the examiner.  All indicated tests should be conducted and those reports should be incorporated into the examination and associated with the claims file. 

The examiner should address the following:

a. Identify all symptoms related to the service-connected anxiety disorder.  
b. Report the duration, frequency and severity of each symptoms.  
c. State the impact the Veteran's service-connected anxiety symptoms has on his social and occupational adaptability.
d. Enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  
e. State the effect of the Veteran's service-connected anxiety symptoms on his ability to perform sedentary type of work and manual type of work.  In this regard, provide a full description of the effects of the service-connected anxiety disability upon the Veteran's ordinary activity.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide any requested opinions without resort to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include consideration of the February 2010 to August 2012 VA medical records.  In other words, all evidence not considered by the July 2009 SOC and March 2010 SSOC should be considered.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



